FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                    Jun 12 2012, 9:10 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JOSEPH P. HUNTER                                 GREGORY F. ZOELLER
Public Defender                                  Attorney General of Indiana
Muncie, Indiana
                                                 GARY R. ROM
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ANTHONY TYRONE WHITE,                            )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 18A02-1109-CR-871
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE DELAWARE CIRCUIT COURT
                        The Honorable Thomas A. Cannon, Jr., Judge
                               Cause No. 18C05-0903-FC-5



                                       June 12, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION
BAKER, Judge

          Appellant-defendant Anthony Tyrone White appeals the revocation of his

placement in home detention, arguing that the evidence was insufficient. Finding the

evidence sufficient, we affirm.

                                                 FACTS

          On March 17, 2009, White was charged with class C felony operating a motor

vehicle after forfeiture of license for life. On August 3, 2009, White pleaded guilty to the

charge. Pursuant to the terms of a plea agreement, White was sentenced to four years in

the Indiana Department of Correction (DOC) with two years executed on direct

commitment to the Delaware County Community Correction program and the remainder

on supervised probation. On October 21, 2009, White was placed on home detention.

           On April 20, 2010, the State filed a petition to revoke White’s direct commitment.

Specifically, the State alleged that White had violated the rules of his direct commitment

by committing new crimes, namely, two counts of class A felony child molesting and

one count of class C felony child molesting under Cause No. 18C04-1001-FA-1 (FA-1).

Rule 20 specified that any new violation of law may result in the removal of his home

detention. On June 9, 2011, White pleaded guilty to one count of class B felony child

molesting as a lesser-included offense of class A felony child molesting under FA-1.1

The count of child molest to which White pleaded guilty was alleged to have occurred

between July 1, 2009, and December 23, 2009.

1
    The State agreed to dismiss the remaining counts under FA-1.
                                                     2
         A fact-finding hearing on the petition to revoke was held on August 9, 2011. On

September 12, 2011, the trial court concluded that White had violated the terms of his

direct    commitment,     revoked    the   remainder     of   his    direct   commitment

and ordered that it be served as executed time at the DOC. The suspended portion of

White’s sentence remained. White now appeals.

                                      ARGUMENT

         White argues that the State failed to prove that he violated the rules of home

detention while he was on direct commitment. More particularly, White points out that

the count of felony child molesting to which he pleaded guilty was charged as having

occurred between July 1, 2009, and December 23, 2009, but that he was not placed on

home detention until October 21, 2009. Therefore, according to White, the State failed to

prove the offense was committed after he was placed on home detention.

         This court treats a review of a decision to revoke a placement in a community

corrections program the same as a hearing on a petition to revoke probation. Cox v.

State, 706 N.E.2d 547, 549 (Ind. 1999). At a probation hearing, the State needs only to

prove the alleged violations by a preponderance of the evidence. Id. at 551. We consider

only the evidence most favorable to the judgment of the trial court without reweighing

that evidence or judging the credibility of the witnesses. Id. We will affirm the trial

court’s decision to revoke probation if there is substantial evidence of probative value to

substantiate its conclusion that a violation of any terms of probation has occurred.

Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct. App. 2009).

                                            3
       Probationers are not entitled to the full array of constitutional rights afforded to

defendants at trial; however, “the Due Process Clause of the Fourteenth Amendment does

impose procedural and substantive limits on the revocation of the conditional liberty

created by probation.” Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008).

       In this case, at the revocation hearing, the trial court took judicial notice of the

charging information which included the probable cause affidavit and the plea agreement

in which White admitted to committing child molesting. Tr. p. 14-16. The probable

cause affidavit noted that the last child molesting incident occurred in December 2009,

which was well after White had been placed on home detention. In any event, “[t]here is

no express language in the community corrections statute that limits the trial court’s

discretion to revoke placement only when a violation occurs during the period of

placement.” Million v State, 646 N.E.2d 998, 1002 (Ind. Ct. App. 1995). Consequently,

this argument fails, and we affirm the decision of the trial court.

       The judgment of the trial court is affirmed.

KIRSCH, J., and BROWN, J., concur.




                                              4